--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



AMENDMENT
TO
EMPLOYMENT AGREEMENT
 
THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and entered
into as of the 8th day of June, 2010 by and between CLEAN POWER TECHNOLOGIES,
INC., a Nevada corporation (hereinafter called the “Company”), and ABDUL MITHA
(hereinafter called the “Executive”), and amends the Employment Agreement by and
between them dated as of May 1, 2008 (the “Employment Agreement”).
 
RECITALS
 
WHEREAS, the Company has, concurrently with the execution and delivery of this
Agreement, entered into a securities purchase agreement (the “Securities
Purchase Agreement”), pursuant to which the Company will obtain certain funding
from The Quercus Trust (“Investor”); and
 
WHEREAS, it is a condition to the Investor’s willingness to enter into the
Securities Purchase Agreement that Executive agree to amend and restate the 2008
Employment Agreement as set forth herein; and
 
WHEREAS, the Company and Executive contemplate that within the next twelve (12)
months the Executive shall cease providing services as President and Chief
Executive Officer but shall continue to serve as Chairman of the Board of
Directors of the Company; and
 
WHEREAS, the Company desires to maintain the employment of the Executive as the
President and Chief Executive Officer of the Company, and as Chairman of the
Board of Directors of the Company, and the Executive is willing to continue such
employment, on the terms and conditions set forth herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, and other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties agree as follows
(capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Employment Agreement):
 
1.        
Employment and Termination. Section 4.4 of the Employment Agreement is hereby
amended to read in full as follows:

 
“The Company shall have the right to terminate Executive’s employment as
President and Chief Executive Officer without cause (x) upon thirty (30) days
written notice at any time if the Company has contracted to replace Executive
from outside the Company, or (y) upon completion of one or more  offerings of
equity securities (including securities exercisable

 
1

--------------------------------------------------------------------------------

 
 
for or convertible into equity securities but not including the conversion of
the Secured Note or the 2008 Note) which, in the aggregate, shall result in
cumulative gross offering proceeds to the Company from the sale of equity
securities by the Company after the date hereof of at least GBP3,000,000.   
 
Sections 4.5 and 6 of the Employment Agreement are hereby deleted.
 
2.           Compensation.  The compensation and benefits set forth in Sections
2, 3 and 4 hereof shall be in lieu of all other compensation and benefits
provided for in the Employment Agreement.
 
2.1           Base Salary.  Commencing on the effective date of this Agreement
and through termination of his employment hereunder, Executive shall receive an
annual base salary (the “Base Salary”) of GBP130,000.
 
2.2           Compensation Upon Termination.  If Executive’s employment is
terminated in connection with a Qualified Financing, Executive shall be entitled
to receive payments (“Continuation Payments”) equal to GBP 130,000 per annum,
commencing upon the consummation of the Qualified Financing, payable in
accordance with the Company’s standard payroll practices, or, at the option of
the Company, payable by issuance to Executive of 1,400,000 shares of Common
Stock.     If Executive’s employment is terminated for any other reason
(including, without limitation, for cause, without cause or upon death or
disability), then, notwithstanding any other provision of the Employment
Agreement to the contrary, Executive shall not be entitled to any payments or
benefits other than for salary and benefits accrued through the date of
termination and for reimbursement of reasonable business expenses incurred
through the date of termination).
 
2.3           Incentive Compensation. Executive shall be entitled to earn an
annual incentive bonus in an amount determined by the Board of Directors in its
discretion, payable in cash or warrants or options to acquire securities of the
Company, as determined in the sole discretion of the Board of Directors.
 
2.4           Compensation as Chairman.  Following Executive’s termination as
President and Chief Executive Officer, Executive shall be entitled to receive
compensation in a customary amount to be agreed by the parties during such
period as he serves as Chairman of the Board of Directors, provided that such
payments shall not be required during such period as Executive is receiving
Continuation Payments.
 
3.           Expense Reimbursement and Other Benefits.
 
3.1           Expense Reimbursement.  During the Term of Executive's employment
as President and Chief Executive Officer hereunder, the Company shall, upon the
submission of reasonable supporting documentation by the Executive, reimburse
the Executive for all reasonable expenses actually paid or incurred by the
Executive in the course of and pursuant to the business of the Company,
including expenses for travel, lodging and entertainment, upon receipt of
reasonable documentation.

 
2

--------------------------------------------------------------------------------

 
 
3.2           Welfare Benefit Plans.   Executive shall not be entitled to
healthcare benefits.
 
3.3           Vacation.  During the Term of Executive’s employment hereunder,
the Executive shall be entitled to paid vacation in accordance with the most
favorable plans, policies, programs and practices of the Company and its
subsidiaries as in effect at any time hereafter with respect to other key
executives of the Company and its subsidiaries; provided , however , that in no
event shall Executive be entitled to fewer than four weeks paid vacation per
year, as well as pay for holidays observed by the Company.
 
3.4           Housing. During the term of Executive’s employment hereunder and
for so long as Executive is Chairman of the Board of Directors, the Company will
provide a 2 bedroom apartment within commuting distance from the facility for
the Executive’s exclusive use whilst visiting or residing in England.  The
Company hereby undertakes to pay all reasonable costs for relocation and as well
will pay for all utilities, electricity, hydro rates, insurance, telephone,
cable, internet, and maintenance, renovation and upgrading costs, provided that
the cost of such housing shall not exceed GBP 2,000 per month, and Executive
shall be responsible for any excess costs.
 
3.5.           Use of a Vehicle.  During the term of Executive’s employment
hereunder, Executive will continue to have the exclusive use of a vehicle in
England whilst visiting the U.K. facility or residing in England. The Company
will undertake to pay all operating expenses pertaining to the use of this
vehicle including, but without limiting generality thereof, gasoline, insurance,
and maintenance/repairs, provided that the cost of such vehicle shall not exceed
such costs for the Company’s last fiscal year, and Executive shall be
responsible for any such excess costs.
 
3.6           Travel Expenses.  During the term of Executive’s employment
hereunder, the Company will reimburse Executive for up to $15,000 per annum for
travel expenses between his home and the U.K.
 
4.           Settlement of Accrued Obligations.  All options to acquire
securities of the Company held by Executive are hereby cancelled.  In exchange
for and in full and final satisfaction of such option cancellation, for all
salary and other benefits owing to Executive through the date hereof (including
without limitation the Accrued Obligations described below) other than
reimbursement of ordinary business expenses and for the amendment of all future
obligations of the Company to Executive under the Employment Agreement, the
Company shall issue to Executive as of the date hereof 19,800,000 shares of
Common Stock.  In connection therewith, Executive represents and warrants he is
currently owed $2,120,000 (the “Accrued Obligations”) for advances made (net of
repayments) by Executive to Company and as payments pursuant to the Employment
Agreement accrued prior to the date hereof, in each case pursuant to agreements
and arrangements duly approved by the Board of Directors of the Company.

 
3

--------------------------------------------------------------------------------

 
 
5.           Lock-Up.  All Common Stock currently held or hereafter acquired by
Executive, shall be subject to a shareholder agreement with Quercus prohibiting
the pledge, transfer or assignment of any interest in such shares by Executive
for a period of five years, except (a) in the event Quercus disposes any portion
of the Common Stock, then Executive may dispose of an equal or smaller portion
of the Common Stock held by Executive, and (b) Executive may sell dispose of
Common Stock with the express prior written consent of The Quercus Trust, which
may be withheld in its sole and absolute discretion.  For purpose hereof, the
portion deemed to be or which may be disposed of by Quercus and Executive, as
the case may be, shall be equal to a fraction, the numerator of which is the
number of shares of Common Stock disposed of (for such purpose any disposition
of derivative securities shall be deemed to be the sale of the underlying Common
Stock) and the denominator of which is the largest number of shares of Common
Stock held by each at any time on or after the date hereof, in each case on a
fully-diluted basis (i.e., after giving effect to the issuance of all Common
Stock issuable upon the exercise and conversion of all securities exercisable
for or convertible into Common Stock).
 
6.           Covenant Not to Compete.  The covenant not to compete set forth in
Section 5.3 of the Employment Agreement shall terminate twelve (12) months after
termination of Executive’s employment as President and Chief Executive Officer
and shall only be effective if the Executive has received all compensation due
to him pursuant to the Employment Agreement, as amended by this Amendment,
during the term of such covenant.
 
7.           Governing Law/Jurisdiction.  The Employment Agreement and this
Amendment shall be governed by and construed in accordance with the laws of the
State of California, excluding choice of law provisions, except to the extent
the laws of any jurisdiction in which Executive provides services require the
application of the laws of another jurisdiction.  The parties hereby irrevocably
and unconditionally agree to submit any legal action or proceeding relating to
this Agreement to the non-exclusive general jurisdiction of the state and
federal courts of the State of California located in Los Angeles and, in any
such action or proceeding, consent to jurisdiction in such courts and waive any
objection to the venue in any such court. Executive agrees that service of
process upon Executive in any such action or proceeding may be made by United
States mail, certified or registered, return receipt requested, postage prepaid.
 Unless otherwise agreed, the prevailing party in any litigation relating to the
interpretation or enforcement of this Agreement shall be entitled to reasonable
costs and attorneys' fees.
 
8.           Effect of Amendment.   Except as expressly amended hereby, the
Employment Agreement remains in full force and effect.

 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.
 
 

 
COMPANY:
 
CLEAN POWER TECHNOLOGIES INC.
 
By:
_______________________
Name:
Title:
     
EXECUTIVE:
        
_______________________
 Abdul Mitha

 
 
 
5

--------------------------------------------------------------------------------

 
